United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10523
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ADAN JOAQUIN SANCHEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:05-CR-156-ALL
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Adan Joaquin Sanchez pleaded guilty to possession of cocaine

with intent to distribute (Count 1) and carrying and possessing a

firearm during and in relation to and in furtherance of a drug

trafficking crime (Count 2).   Sanchez conditioned his guilty plea

on his reservation of his right to appeal the district court’s

denial of his motion to suppress evidence of the cocaine and

firearm, which was discovered during a search of his car.        He was

sentenced to 60 months of imprisonment on each count, to run



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10523
                                -2-

consecutively, four years of supervised release on each count, to

run concurrently, and a $200 special assessment.

     Sanchez argues on appeal that evidence of the cocaine and

firearm should have been suppressed because police officers

exceeded the scope allowed under the inventory exception to the

search warrant requirement when they searched his car’s air bag

compartment without a warrant after a canine had alerted to that

area of the car during the inventory search.   He contends that

after the canine alert, officers should have sought a search

warrant to search the air bag compartment.

     Because Sanchez did not raise this issue in his motion to

suppress or at his suppression hearing, it is reviewed for plain

error.   See United States v. De Jesus-Batres, 410 F.3d 154, 158

(5th Cir. 2005), cert. denied, 126 S. Ct. 1022 (2006).   Sanchez

has not provided any authority addressing the issue of whether

police must obtain a warrant to search for contraband if probable

cause to conduct such a search arises during an inventory search.

Therefore, Sanchez has not shown that the district court made an

error that was clear under the law at the time of the trial, and

thus he has not shown that the district court plainly erred in

denying his motion to suppress.   See United States v. Hull, 160
F.3d 265, 271 (5th Cir. 1998).

     AFFIRMED.